Citation Nr: 1009776	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable rating for chronic 
maxillary and ethmoid sinusitis.  


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In February 2008, the Board remanded the claim for further 
procedural development; regrettably, the claim must again be 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher 
disability rating for his service-connected chronic maxillary 
and ethmoid sinusitis.  An initial assessment note from the 
VA medical center in Wilmington, Delaware (Wilmington VAMC) 
dated in September 2001 noted that the Veteran reported 
constant sinus drainage and post nasal drip which began when 
he was hit with a baseball bat during service.  A 
computerized axial tomography (CT) report from the Wilmington 
VAMC dated in August 2003 noted minimal mucosal swelling in 
the ethmoid sinuses and dried material in the nostrils which 
the Veteran's physician noted could be due to the use of 
peroxide.  During an April 2004 VA examination, the Veteran's 
examiner reported that the Veteran had trouble breathing and 
that he was "getting all kind[s] of problems."  The 
examiner further stated that the Veteran had chronic rhinitis 
and that he did not see any severity of the Veteran's 
condition.  The examiner stated that he did not believe that 
the Veteran's condition "stopped him living" since service 
and that if the Veteran had not sought treatment it meant 
that his nasal stuffiness was not really pronounced.  A 
Wilmington VAMC treatment note dated in October 2004 reported 
that the Veteran was prescribed Tequin and Flunisalide for 
his sinus problems.

Wilmington VAMC treatment notes dated in April 2005 noted 
that the Veteran claimed he had attacks of sinusitis four to 
five times a month wherein he experienced nasal obstructions.  
In a statement dated in June 2008, the Veteran stated that he 
experienced a continuous discharge, pain and stuffiness in 
the nose.  The Veteran further stated that prescriptions and 
over-the-counter remedies had not alleviated his symptoms and 
that, since his injury, he had had a constant head cold with 
a runny nose and discharge.

In a January 2010 correspondence, the Veteran stated that he 
received treatment from the VA medical center in Gainesville, 
Florida for his nose condition.  These VA treatment records 
are not associated with the claims file.  As part of VA's 
duty to assist, VA is obligated to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159 (c)(2).  Thus, the 
issue must be remanded so that all the pertinent medical 
evidence is available for review.

Further, the Board finds that the Veteran's April 2004 VA 
examination does not provide sufficient details regarding the 
Veteran's sinusitis symptoms.  The rating schedule is a tool 
meant to aid in the determination of the average impairment 
in earning capacity.  See 38 C.F.R. § 4.1.  Thus, specific 
symptomology must be reported by the VA examiner during a VA 
examination so that the impairment in the Veteran's earning 
capacity may be accurately determined.  Although the Board 
regrets further delay of appellate review, given the period 
of time since the most recent VA examination, the Veteran 
should be re-evaluated prior to a final decision on his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
	

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:


1. The RO should obtain the names and 
addresses of all available medical care 
providers who treated the Veteran for his 
sinusitis.  After the Veteran has signed 
the appropriate releases, such records, 
to include those of the VA Medical Center 
in Gainesville, Florida, should be 
obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of the Veteran's sinusitis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

The examination should be conducted 
following the protocol in VA's Disability 
Examination Worksheet for the Nose, 
Sinus, Larynx and Pharynx, revised on May 
1, 2007.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  VA will notify the 
Veteran if further action is required on 
his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


